Citation Nr: 1030217	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August 
1975 to December 1975, a period of active duty from July 1977 to 
December 1977, and subsequent service in the Army National Guard 
ending in December 2001.  

This matter came to the Board of Veterans' Appeals (Board) from a 
June 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in November 
2008 for further development.  In a March 2009 decision, the 
Board denied the Veteran's claims.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court). In a December 2009 Order, the Court 
remanded the matter for readjudication consistent with the Joint 
Motion for Remand. 

The Veteran appeared at a September 2008 Board hearing at the RO.  
A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the December 2009 joint motion for remand, the RO 
sent a March 2006 letter to the commander of the U.S. Army Human 
Resource Command requesting copies of any of the Veteran's 
service records or information of the location of these records.  
In March 2006, the Rhode Island National Guard Joint Force 
Headquarters sent a letter to the RO indicating that the request 
for the Veteran's medical records had been finalized.  In a June 
2006 letter, the Personnel Actions and Service Directorate of the 
U.S. Army Human Resources Command informed the RO that the 
Veteran's military records were enroute to the Director of the 
National Archives and Records Administration (NARA).  The Joint 
Motion provides that follow-up action should be taken to obtain 
the referenced records. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Director of 
NARA and obtain the Veteran's service 
treatment records that were sent from the 
U.S. Army Human Resources Command.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


